Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation application of U.S. Application No. 14/281,594, filed on May 19, 2014, which is a continuation-in-part application of U.S. Application No. 13/962,786, filed on August 8, 2013, which claims benefit of U.S. Provisional Patent Application Nos. 61/722,718, filed on November 5, 2012 and 61/681,491, filed on August 9, 2012. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 has been considered by the examiner.

Claim Status
Claims 1, 3-10, 16, 22-26 are pending and under examination. Claims 2, 11-15, and 17-21 are canceled. 

Free of the Art 
The following is an examiner’s statement of reasons for allowance: the closest prior art is Man et al. (2011/0196150 A1). While Man et al. teaches a method of treating disease, disorder comprising administering a compound of the formula (I) wherein compound 5.61 (claimed compound) is exemplified as one of the preferred compounds of the formula (I) and wherein the disease or disorder include systemic lupus erythematosus, Man et al. does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. (WO2011/100380 A1).
Man et al. teaches an intermediate compound 5.1.5

    PNG
    media_image1.png
    211
    403
    media_image1.png
    Greyscale
, see page 76, first paragraph.
This compound is the same as the claimed compound. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 16, 22-25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,919,883. Although the claims at issue are not identical, they are not patentably distinct from each other.
The U.S. patent claims teach a method for inhibiting IgG or IgM in a patient suffering from a disease, comprising: a) identifying a patient suffering from the disease as having overproduction of IgG or IgM; and b) administering to the patient an effective amount of a compound to inhibit the overproduction of IgG or IgM, wherein the compound is (S)-3-(4-((4-(morpholinomethyl)benzyl)oxy)-1-oxoisoindolin-2-yl)piperidin- e-2,6-dione of the formula: 
Claims 1, 3-10, and 22-25 anticipated the instant claims.
However, the U.S. patent claims do not teach, the indication of claim instant claim 16, instant claim 16 is obvious over the claims of the U.S patent. 

Conclusion
	Claims 1, 3-10, 16, 22-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628